Citation Nr: 0215601	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension due to 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied service connection for hearing loss, 
tinnitus, and hypertension.  The veteran filed a notice of 
disagreement in October 1998 and a statement of the case 
(SOC) was issued in February 1999.  The veteran submitted a 
substantive appeal in March 1999, which specified his 
contention of entitlement to service-connection for 
hypertension caused by the symptoms of tinnitus.  The veteran 
also requested a Board hearing.

In August 2001, a hearing was held in New York, New York, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).

The Board observes that during the April 1999 RO hearing, the 
veteran's representative raised evidence of injuries incurred 
in service.  The veteran's representative did not clarify the 
benefits being sought on appeal, and these matters are not 
before the Board for adjudication.  A December 2001 Board 
decision was subsequently vacated in May 2002 due to receipt 
of additional evidence prior to promulgation of the decision.  



FINDINGS OF FACT

1.  The duties to notify and assist have been substantially 
fulfilled.

2.  It is not at least as likely as not that the veteran's 
hearing loss and tinnitus, which manifested many years post-
service, are of service origin.

3.  Entitlement to service connection for tinnitus, the 
disability upon which the veteran bases his claim of 
secondary service connection for hypertension, has not been 
established.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by service, nor was sensorineural hearing loss 
initially manifested to a compensable degree within one year 
post-service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).

3.  In the absence of service connection for tinnitus, 
hypertension may not be considered secondary thereto.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.310 (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1998, the veteran filed a claim for service 
connection for hearing loss stemming from acoustic trauma in 
service.  In an attachment to his claim, the veteran related 
that, while serving as a radio operator in the U.S. Air 
Force, he was exposed to acoustic trauma.  Specifically, the 
veteran stated that, in March 1953 when stationed off the 
coast of Greenland, he heard a loud transmission emanating 
from a sinking U.S. naval ship in distress.  In addition, the 
veteran identified several post-service medical treatment 
sources, including M. Mann, M.D. (whom he noted was 
deceased), L. Finkelstein, M.D. (associated with the 
Portchester Internal Medicine Association); and H. Jamal, 
M.D. (associated with the Hearing Center at Rye Ridge). 

Service medical records do not indicate any incident of 
acoustic trauma or evidence of an ear disorder.  On entrance 
examination in June 1951, the veteran's ears were listed as 
normal, with a "15/15" bilateral hearing test result.  A 
June 1951 service medical report indicating that the veteran 
fainted, hitting his head on the floor.  The veteran 
sustained a laceration above the left eye, requiring three 
stitches.  A July 2, 1951, treatment note indicated that 
stitches were removed and bandaged.  On his June 1955 
separation examination, a "15/15" whisper test result was 
reported.  Accordingly, his hearing at separation was 
considered "normal."  On notation, the veteran denied any 
history of injury, illness, or operation since his entrance 
examination.  The veteran's name and identification number 
were listed on the separation examination report.

Service personnel records indicate the veteran was stationed 
in Narsarssuak, Greenland from December 1952 to June 1953, 
while assigned to the 1935th Airborne Air Control Squadron 
(AACS).  The records show that the veteran departed Greenland 
on March 1, 1953, for a brief period, on emergency leave, to 
Westover AFB in Massachusetts, and returned to Greenland on 
May 13, 1953.  He served as a radio operator during his 
entire tour in Greenland, until his departure on June 26, 
1953.  The veteran was temporarily assigned to the 2044th 
AACS Squadron in Fort Meyer, Virginia until July 23, 1953.  
The veteran was transferred to the 2045th AACS Squadron at 
Andrews Air Force Base (AFB) in Maryland the following day, 
where he also served as a radio operator.  In March 1954, the 
veteran was transferred to the Headquarters AACS at Andrews 
AFB, where he served as a chief clerk until his discharge in 
June 1955.  Additional records indicate that, prior to his 
assignment as a chief clerk, the veteran served as an entry-
level clerk effective October 1954.

A 1957 marriage certificate was received from the veteran 
showing his occupation to be in the field of printing and 
photography.  In 1981, he filed a claim for pension benefits.  
Therein, he mentioned a back injury incurred in 1967.  There 
was no mention of hearing loss or tinnitus.

In January 1998, the veteran filed an initial claim for 
service connection for hearing loss.  A claim for service 
connection for tinnitus was filed thereafter.  In March 1998, 
the RO requested treatment records from Dr. Finkelstein.  In 
an April 1998 statement, the veteran indicated that medical 
records from former treating physician, Dr. M. Mann, 
deceased, could not be found.  In later statements the same 
month, the veteran reported that he suffered from tinnitus 
due to his previously described acoustic trauma.  He also 
opined that he suffered hypertension secondary to his 
tinnitus.  He identified Bronx VA Medical Center (VAMC) and 
White Plains VA Outpatient Clinic as sources of relevant 
medical treatment.

Three VA examinations were provided in April 1998.  During a 
VA general examination, the physician cited the veteran's 
reported history of high frequency sound wave exposure in 
service, which the veteran believed caused his hearing loss.  
The veteran was diagnosed with partial hearing loss, 
bilaterally, and moderate essential hypertension.  The 
veteran repeated his service history during his VA 
audiological examination.  The veteran also described 
tinnitus as a "very loud . . . dial tone on a telephone."  
Audiologic findings indicated moderate to moderately severe 
mixed hearing loss in his right and left ears, with a small, 
low frequency conductive component.  The examiner recommended 
referral to an ears, nose, throat specialist (ENT) to rule 
out middle ear pathology and further testing to rule out 
right retrocochlear pathology.  A VA ear disease examination 
was also provided.  The examining physician diagnosed 
bilateral sensorineural hearing loss, not consistent with 
noise exposure by audiological examination.  

In a supportive statement dated in June 1998, the veteran 
directed attention to his in-service transfer from a radio 
operator to an administrative clerk while serving at Andrews 
AFB.  The veteran explained that when he arrived at Andrews 
AFB, he complained of his ear disorders.  The veteran 
contended that the transfer was evidence of a determination 
to remove him from the source that caused his tinnitus and 
hearing loss.

In a letter to the RO dated in June 1998, Dr. L. Finkelstein 
noted that he did not treat the veteran in 1962, as he had 
only been in practice since 1972.  

In June 1998, the RO notified the veteran of its unsuccessful 
attempt to obtain records from Dr. Jamal and Dr. Mann, and 
advised that he attempt to obtain the records on his own.

The veteran submitted several successive letters restating 
his contentions.  In September 1998, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and hypertension.  In October 1998, the 
veteran filed a notice of disagreement with the September 
1998 denial.  He added that he had complained of "ear 
noise" and hearing loss from March 1953 to June 1955 and he 
did not undergo separation examination in June 1955.  Later 
the same month, the veteran identified P. Ramin and others as 
possible witnesses to alleged in-service events.  The veteran 
added that he could not locate the witnesses.

In December 1998, the veteran's representative submitted a 
statement written by P. Ramin, who met the veteran while 
stationed at Andrews AFB in Maryland.  P. Ramin stated that 
he recalled the veteran explaining the reason underlying the 
veteran's transfer to duty as an administrative clerk.  The 
veteran described experiencing acoustic trauma while serving 
as a radio operator and, as a result of an inability to 
perform due to hearing loss and "ringing in his ears," 
being reassigned as an administrative clerk.  In a personal 
statement, the veteran acknowledged the lack of documentation 
of the alleged in-service incident in military service 
records.  

Outpatient treatment records from the Bronx VAMC include an 
audiological report date in April 1998.  The report indicated 
a referral following a VA examination.  Clinical findings 
revealed no evidence of retrocochlear pathology in both the 
left and right ears, and normal auditory brain responses 
(ABR).  In November 1998, a diagnosis of hypertension was 
provided, without notation as to etiology.  

In March 1999, the veteran submitted several newspaper 
articles indicating a congressional inquiry regarding the 
events of March 1953 in Greenland, as a basis for an award of 
the Medal of Honor.  In his substantive appeal of March 1999, 
the veteran alleged that he was assigned as an administrative 
clerk in September 1953 prior to his assignment as chief 
clerk in March 1954.

An RO hearing before a local hearing officer was held in 
April 1999.  The veteran testified as to the events of March 
1953 in Greenland and his belief that his transfer to an 
administrative position was corroborative evidence.  The 
veteran further testified that he sought treatment post-
service from Dr. Mann within four months of his separation 
from service.  The veteran acknowledged that no medical 
records could be obtained from his former treating physician, 
Dr. Mann.  The veteran stated that he had received all 
relevant medical treatment from Bronx VAMC and White Plains 
VA Outpatient Clinic, the earliest date of treatment in 
January 1998.  The veterans testified that he had never filed 
for Social Security disability benefits and that his post-
service employers did not require physical examinations or 
provide medical treatment.  

In May 1999, the veteran submitted a response from the 
National Personnel Records Center (NPRC), stating that no Air 
Force rosters from July 1952 to July 1953 at Narsarssuak AFB 
in Greenland were available.  Although the statement related 
to Air Force personnel records, the NPRC administrator 
indicated that service medical records may have been damaged 
in a July 1973 fire.

Outpatient treatment records from the Bronx VAMC spanning 
1999 reported a history of tinnitus, hearing problems, and 
hypertension.  In March 1999, a physician noted the veteran's 
history of acoustic trauma in-service.  In April 1999, the 
veteran was examined for status post ear damage in service.  
The physician diagnosed vertigo likely due to inner ear 
damage in service, and recommended earphones to reduce white 
noise and help with sleep.  An audiological evaluation 
demonstrated hearing loss and tinnitus.  In an undated 
letter, M. Warner, audiologist, referred to an April 1999 
evaluation revealing sensorineural hearing loss and reports 
of severe tinnitus which the veteran attributed to acoustic 
trauma in March 1953.  He explained that the veteran's claims 
folder was not reviewed, and any opinion regarding etiology 
would be speculative.  He opined that, in view of the 
veteran's relatively noise-free occupational setting and no 
other known otologic history, it was likely as not that both 
hearing impairment and severe tinnitus were related to the 
acoustic incident described by the veteran.

In September 1999, the veteran submitted to the RO a copy of 
a letter he received from the State of New York, Department 
of Health.  The letter indicated that the medical records of 
Dr. M. Mann, deceased, were not likely retained since there 
was no legal obligation to do so.  The veteran also submitted 
a copy of a letter following a congressional inquiry into the 
events of March 1953 in Greenland.  The legislative liaison 
of the U.S. Air Force indicated that an investigation was 
conducted by the Air Force Historical Research Agency.  The 
1953 histories for the Narsarssuak base did not contain any 
mention of the incident related by the veteran.  The base 
histories did not contain rosters of persons assigned to 
Narsarssuak at that time, and the histories did not identify 
individuals serving as radio operators.

The veteran submitted several statements accusing the RO of 
concealing or destroying pertinent evidence.  In January 
2001, the veteran indicated that his former treating 
physician, Dr. M. Mann was still alive and that he was 
waiting for medical records.  

A Board hearing was held in August 2001.  The testimony and 
evidence presented by the veteran was largely duplicative of 
other evidence of record.  The veteran raised the question of 
authenticity of his separation examination, as contained in 
his service medical records.  The veteran stated that he was 
not examined and that the absence of his signature 
substantiates his contention.  As to noise exposure, the 
veteran reported that he worked for approximately one year at 
a milk-bottling factory.  He denied receiving any hearing 
protection at that job.  He also reported working at an 
offset printing department.  He indicated that his jobs after 
service did not involve exposure to noise.

In letters dated in August 2001, Dr. L. Finkelstein indicated 
that he treated the veteran from March 1984 to July 1994.  
The veteran submitted a notebook of evidence in support of 
his claim.  The evidence contained in the notebook was 
duplicative of the evidence of record.

In September 2001, the veteran indicated that Dr. Finkelstein 
was unresponsive to his requests to obtain copies of private 
treatment records.  The veteran cited evidence of record as 
supportive of his claims.  In an October 2001 letter, the RO 
identified all private treatment records that were obtained, 
and private treatment records deemed unavailable.

A Board decision on the appeal, issued in December 2001, was 
subsequently vacated in May 2002 due to receipt of additional 
evidence prior to promulgation of the final decision.  
Additional evidence included a July 2001 treatment report 
from the Bronx VAMC, by R. Walker, M.D.  In the report, the 
veteran complained of longstanding vertigo, tinnitus, and 
hearing loss, reported as due to an event during military 
service when he was exposed to a loud noise.  Dr. Walker 
opined that, in view of the history provided by the veteran, 
it appeared chronic ear problems were related to that event.  
Dr. Walker also completed a questionnaire in which she stated 
that she had not seen pre-service medical records and could 
not address whether the veteran entered service without 
hearing difficulties.  Dr. Walker indicated that she was 
unable to address whether the veteran's hypertension was 
proximately due to tinnitus and hearing loss and doubted any 
direct causation.  An August 2001 treatment report indicated 
that the veteran experienced chronic balance impairment 
secondary to inner ear damage in service.  The diagnosis was 
reiterated in September 2001.  

In February 2002, the veteran submitted a statement of his 
contentions.  The veteran submitted a copy of his service 
personnel records concerning leaves of absences and pay.  For 
the fiscal year ending June 30, 1953, there appeared a strike 
through a note indicating leave taken from March 2, 1953, to 
May 11, 1953, for emergency purposes, totalling 70 days.  
Additional days leave taken during the period equaled twenty-
one.  In the summary below, an edited notation showed that 30 
days of leave were accrued, 21 days of leave taken, with a 
debit of 11 days leave as of July 1, 1953.  Changes in the 
report of "days leave," "days leave taken," and "days leave 
debit" were shown in manuscript writing. 

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Hearing Loss and Tinnitus

The record clearly establishes current diagnoses of hearing 
loss and tinnitus.  However, the service medical records do 
not indicate any ear injury or disorder.  Based on the 
veteran's separation examination, the veteran did not have 
complaints or symptoms associated with hearing loss or 
tinnitus, or diagnoses of the same, on discharge from the 
military.  As to the veteran's insistence that his separation 
examination report is fraudulent, he has not submitted any 
evidence to support his contention.  Moreover, the report, in 
itself, appears to be regular on its face.  As for the lack 
of his signature on the form, it is noted that the preprinted 
examination form does not contain a space for such signature.  

The veteran's allegation that he suffered acoustic trauma in 
March 1953, when a ship in distress emanated a deafening 
signal, remains uncorroborated.  Service personnel records 
reveal that the veteran departed Narsarssuak, Greenland, on 
March 1, 1953, and did not return until May 13, 1953.  The 
Board acknowledges the service personnel record submitted by 
the veteran appears to reflect otherwise.  However, the Board 
finds the document unreliable as corrections were unendorsed 
and calculations inexact.  Furthermore, an investigation 
conducted by the Air Force Historical Research Agency did not 
substantiate the veteran's factual allegation as to the 
Narsarssuak incident.  The 1953 histories for the Narsarssuak 
base did not refer to the incident described by the veteran.  
As to the veteran's allegation that he was reassigned to 
duties as an administrative clerk, it is not substantiated by 
the record that such reassignment was due to the veteran's 
ear disorders.  The grounds for the reassignment were not 
revealed by evidence of record.  The Board acknowledges the 
statement written by P. Ramin corroborating the veteran's 
account of his duty transfer and subjective complaints.  
However, P. Ramin's statement was based entirely on his 
memory of the veteran's own statements and has no greater 
probative value.  The Board also notes the medical opinions 
reflected in Bronx VAMC treatment records, relating current 
ear disorders to an acoustic incident in service.  However, 
the aforementioned examiners based their opinions solely on 
the veteran's statements of medical history; that is, 
statements regarding the incident of March 1953 and 
persistent problems of the ear since that time.  When a 
medical opinion relies wholly or partially on the veteran's 
own report of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts as alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) (finding that a medical opinion 
regarding a causal relationship without supporting clinical 
data or rationale was purely speculative).

Finally, there is no medical evidence of hearing loss or 
tinnitus (or any other ear disorder), within one year of the 
veteran's separation from service.  Although the veteran 
alleges treatment for his ear disorders soon after his 
discharge, substantiating medical records from Dr. Mann are 
not available.  Based on the evidence of record, the 
preponderance of the evidence is against the claims for 
entitlement to service connection for hearing loss and 
tinnitus and the veteran's claims are denied.

Hypertension

The veteran and his representative contend that the veteran 
is entitled to service connection for hypertension, under a 
theory that the symptoms of tinnitus have caused his 
hypertension.  Pursuant to the provisions of 38 C.F.R. 
§ 3.310, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected, and it is on this basis that the veteran is 
seeking service connection.  38 C.F.R. § 3.310.  In a case 
such as this, however, where the underlying disability 
claimed to have caused the disability for which service 
connection is sought is not itself service connected, the 
regulation, and not the evidence is dispositive.  Since the 
veteran is not service connected for tinnitus and the veteran 
seeks service connection for hypertension secondary to 
tinnitus, the claim must be terminated because of the absence 
of legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

Duty to Assist

As a final matter, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) revised section 5103, chapter 38 of the United States 
Code, to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  A VA examination is 
deemed necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.

38 U.S.C.A. § 5103A(d); 66 Fed. Reg.  at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

The Board finds that the duties to notify and assist have 
been substantially fulfilled.  In this regard, the Board 
notes that by virtue of the RO's inquiries, the April 1999 RO 
hearing before a local hearing officer, and the August 2001 
Board hearing, the veteran was clearly advised of the types 
of evidence necessary to substantiate his claims.  By his 
statement received in January 2002, the veteran understood 
the necessity of submitting proof of alleged service 
incurrence.  Furthermore, the RO requested all identified 
private treatment records, and notified the veteran of 
unsuccessful attempts in obtaining records from Dr. Mann and 
Dr. Finkelstein.  In addition, the Board directs attention to 
the RO's efforts to obtain service records substantiating the 
alleged incident in Narsarssuak, as well as documented 
military inquiry on the matter, with negative results.  In 
light of the extensive factual development in this case, 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2).  

The Board acknowledges that the veteran was not specifically 
notified of the evidence VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. at 187.  
However, as discussed below, the case turns on the absence of 
substantiating evidence concerning the in-service acoustic 
trauma that the veteran alleges triggered his claimed 
disorders.  The RO exhausted efforts to obtain supportive 
service records, and the veteran, by his own statements, 
admits to the absence of service records corroborative of the 
alleged in-service incident leading to his disorders.  The 
veteran indicated that lay witnesses are unavailable, with 
the exception of P. Ramin.  Any further notification would 
not reasonably result in new evidence supporting the 
veteran's claim, and a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant).

The Board also acknowledges that the veteran's statement that 
he was treated at the White Plains VA Outpatient Clinic for 
tinnitus, beginning in 1998.  However, as this case turns on 
the absence of substantiating evidence concerning the in-
service incident that the veteran alleges triggered his 
tinnitus, any records in the custody of the White Plains VA 
Outpatient Clinic regarding this disorder would be 
irrelevant.  A remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. at 546.

Finally, the Board finds that the provision of a VA 
examination was not necessary in the development of the 
veteran's case.  Already of record are two medical opinions 
addressing whether there exists a nexus between the veteran's 
current hearing loss and tinnitus and his active service, 
based on the only evidence indicating that the veteran's 
disabilities may be associated with his active service, the 
veteran's statements. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension secondary to tinnitus is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

